

117 HR 3700 IH: Clean Water for Rural America Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3700IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Delgado (for himself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to reauthorize grants for technical assistance to rural, small, and tribal municipalities, and for other purposes.1.Short titleThis Act may be cited as the Clean Water for Rural America Act.2.Technical assistance to rural, small, and Tribal municipalities(a)ReauthorizationSection 104(u) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is amended—(1)by striking and (7) and inserting (7);(2)by striking 2023 and inserting 2021; and(3)by inserting ; and (8) not to exceed $100,000,000 for each of fiscal years 2022 through 2026 for carrying out subsections (b)(3), (b)(8), and (g), except that not less than half of the amounts so appropriated to carry out such subsections in each such fiscal year shall be used for carrying out subsection (b)(8) before the period at the end.(b)CommunicationA nonprofit organization receiving a grant under section 104(b)(8) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)(8)) shall, prior to carrying out an activity using such grant funds, consult with the State in which such activity is to be carried out. (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to Congress a report that describes the implementation of the grants made under subsections (b)(3), (b)(8), and (g) of section 104 of the Federal Water Pollution Control Act (33 U.S.C. 1254) during the 2 fiscal years preceding the date of the report, including a description of the recipients and amounts of such grants.